Citation Nr: 0610690	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1944 to April 1946.

This appeal arises from rating decisions of the Muskogee, 
Oklahoma Regional Office (RO).

The issues of entitlement to service connection for a left 
hip disability and entitlement to service connection for a 
right hip disability and a right knee disability on a de novo 
basis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
right hip disability was denied by rating decision in March 
2001.

2.  The appellant received written notice of this denial by 
letter in March 2001; however, he did not file a timely 
appeal of that decision and it is final.

3.  The additional evidence submitted in connection with the 
claim to reopen service connection for a right hip disability 
is sufficient to raise a reasonable possibility of 
substantiating the claim.

4.  The issue of entitlement to service connection for a 
right knee disability was denied by rating decision in March 
2001.

5.  The appellant received written notice of this denial by 
letter in March 2001; however, he did not file a timely 
appeal of that decision and it is final.

6.  The additional evidence submitted in connection with the 
claim to reopen service connection for a right knee 
disability is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the March 2001 rating decision 
that denied entitlement to service connection for a right hip 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2005).

2.  Evidence received since the March 2001 rating decision 
that denied entitlement to service connection for a right 
knee disability is new and material, and the appellant's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran was treated 
for a right foot injury in March 1944.  X-rays in April 1944 
showed a small amount of subperiosteal new bone along the 
outer border of the distal shaft of the tibia just above the 
distal tibial joint.  There was also an oval bone fragment 
distal to the tip of the external malleolus.  It was noted 
that this probably represented either an old avulsion or a 
post-traumatic calcification.  It was noted that these 
changes were probably the result of old sprains.  

On the April 1946 separation physical examination, the lower 
extremities were clinically evaluated as normal.

A May 1947 medical report indicates that the diagnoses were 
abrasions of the left leg, right forearm and elbow; no 
fracture of the left leg; and no internal derangement of the 
right knee. 

Affidavits in June 1949 from service comrades indicate that 
they witnessed the veteran injure his ankle during service in 
March 1944.  A June 1949 affidavit from the veteran's mother 
indicated that he had informed her of an injury of the back 
and ankle during service in March 1944.  

Private medical records show treatment for foot complaints 
from 1959 to 1979.

A January 1995 statement from Dr. Couch indicates that the 
veteran was seen for complaints of foot pain dating from a 
military fall and injury.  Reportedly the veteran continued 
to have problems with his feet after service and was treated 
by Dr. Crotty from 1959.  The diagnosis was arthritis of the 
right foot.

An August 1998 statement from Gary Lambert, D.O., indicates 
that the veteran suffered from arthritis of the feet that was 
as likely as not caused by his military service.

On VA examination in December 1998, a history of injuring his 
feet during an inservice fall was noted.  The diagnosis was 
plantar fasciitis.  

A November 1999 statement from Dr. Lambert includes the 
opinion that it was as likely as not that a bilateral foot 
injury was caused by the March 1944 ankle sprain.

In February 2001, the veteran filed a claim of service 
connection for disability of the right hip and knees 
secondary to disability of the feet.  

By rating decision in March 2001, service connection for a 
right hip disability and disability of the knees was denied 
as it was determined that there was no evidence of the 
disabilities claimed on appeal.  The veteran received written 
notice in March 2001 with regard to the denial of the claim 
of service connection for disability of the knees and right 
hip.  He failed to take any action with respect to the March 
2001 denial; thus, this decision is final and is not subject 
to revision on the same factual basis.  In order to reopen 
the claim of service connection, the veteran must present or 
secure new and material evidence with respect to the March 
2001 claim that has been disallowed.  38 C.F.R. §§ 3.104, 
20.302 (2005). 

The veteran filed a claim in December 2002 to reopen the 
issues of entitlement to service connection for right hip and 
right knee disability.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claim in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 


Additional evidence submitted since the March 2001 rating 
denial includes the following.

A May 2002 statement from Dr. Lambert indicates that the 
veteran suffered injuries during an inservice fall in 1944.  
Diagnostic testing in April 1987 showed arthritis of the hip 
and knee and it was opined that these disorders were as 
likely as not related to the inservice fall.

On VA examination in November 2002, it was noted that the 
veteran started having trouble with his hips in 1988.  
Reportedly, severe arthritis of the right hip was found and 
replacement surgery was performed.  The left hip became 
symptomatic about six months before.  X-rays revealed 
arthritis of the left hip.  

A February 2003 statement from Jaafar Bazih, M.D., indicates 
that it was possible for an individual who falls and sustains 
metatarsal fractures to injure his hips and knee.  

VA x-rays in April 2003 showed total joint replacement of the 
left knee, moderate to marked arthritis of the right knee, 
total right hip replacement, and slight to moderate arthritis 
of the left hip.

Dr. Lambert indicated in June 2003 that the inservice fall 
resulted in metatarsal fractures of the feet, that this type 
of injury could result in continued orthopedic problems, and 
it was opined that it was very likely that the inservice 
injury resulted in injury to the hip and knees.  

An April 2003 VA medical report includes diagnoses of status 
post right hip replacement, arthritis of the left hip, and 
arthritis of the right knee.  

The medical evidence in March 2001, when the veteran's claim 
was last denied, did not demonstrate the presence of chronic 
disability of the right knee and hip.  The additional 
evidence submitted with the claim to reopen, for the first 
time, shows the presence of chronic disability of the right 
hip and knee in the form of arthritis of the right knee and 
replacement of the right hip due to severe arthritis.  The 
veteran contends that these disorders are related to the 
inservice fall when he injured his right foot and ankle.  

Moreover, Dr. Lambert and Dr. Bazih have provided nexus 
opinions.  The additional evidence constitutes evidence that 
is not cumulative or redundant of the evidence that was of 
record in March 2001.  This evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim; that is, whether the veteran suffers from a current 
disability of the right knee or the right hip that may be 
related to service.  The additional evidence that has been 
submitted, therefore, raises a reasonable possibility of 
substantiating the veteran's claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that the additional evidence 
submitted is new and material and the veteran's claim is 
reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed, the veteran will 
have an additional opportunity to present evidence and 
argument in support of his de novo claim of service 
connection for right knee and right hip disability.  
Consequently, the Board finds that no prejudice will inure to 
the veteran as a result of this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, the Board again notes that the issue at bar must be 
remanded for additional development.  Consequently, as the 
Board has determined that new and material evidence has been 
submitted relative to the service connection claim, further 
action under the Veterans Claims Assistance Act of 2000 will 
be accomplished as part of the development of the underlying 
claim of service connection for right knee and right hip 
disability on a de novo basis.


ORDER

The claim of entitlement to service connection for a right 
hip disability is reopened.  To this extent only, the benefit 
sought on appeal is granted.

The claim of entitlement to service connection for a right 
knee disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND


The veteran contends that the RO erred by failing to grant 
service connection for bilateral hip and right knee 
disorders.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Service connection may be granted for a disability that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310 (2005).  It was further 
determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if a disability was 
aggravated by a service-connected disability.  

In this case, the veteran maintains that bilateral hip and 
right knee disorders are directly related to an inservice 
injury; or, that they are secondary to the service connected 
foot disability; or, in the alternative, that the service 
connected foot disorders aggravated bilateral hip and right 
knee disorders.  The veteran should therefore be provided a 
VA orthopedic examination to include a medical opinion as to 
the etiology of the veteran's bilateral hip and right knee 
disorders. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Muskogee VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should then schedule the 
appellant for a VA examination by an 
orthopedist.  The claims file must be 
reviewed by the physician prior to the 
examination and all necessary special 
studies or tests should be accomplished 
if deemed necessary.  The examining 
orthopedist should provide diagnoses for 
all current bilateral hip and right knee 
disability.  Based on a complete review 
of the claims folder and the current 
examination, the orthopedist should 
provide an opinion as to whether it is 
at least as likely as not that a right 
knee, left hip or right hip disability 
a) is directly related to the inservice 
March 1944 injury to the right foot and 
ankle; or (b) whether a current right 
knee, left hip, or right hip disability 
is proximately due to the service 
connected bilateral foot disability, or 
c) whether a current right knee, left 
hip, or right hip disorder has been 
permanently aggravated by the veteran's 
service-connected bilateral foot 
disability.  (In answering these 
questions, the physician must use the 
standard of proof provided by the 
Board.)  In addition, the orthopedist 
should reconcile any medical conclusion 
that conflicts with an opinion 
previously of record and all factors 
upon which the VA opinion is based must 
be set forth in the written report.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


